       Case 1:11-cr-30009-AA    Document 179   Filed 11/17/20   Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION



UNITED STATES OF AMERICA,                           Case No. 1:11-cr-30009-AA-3
                                                      ORDER AND OPINION
      v.

SERGIO SALDIVAR GUTIERREZ,

            Defendant,


AIKEN, District Judge:

      Now before the Court is defendant Sergio Gutierrez’s Motion for Judicial

Recommendation for Transfer to Home Confinement. Doc. 178. For the reasons set

forth below, the Motion is GRANTED.

      Defendant was previously sentenced to a mandatory minimum 180 months

pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1). Defendant was

initially confined at the FCI Lompoc, but through hard work and good behavior was

later transferred to the low-security prison work camp at FCI Atwater. Defendant




Page 1 – ORDER AND OPINION
          Case 1:11-cr-30009-AA     Document 179      Filed 11/17/20   Page 2 of 4




has served approximately 139 months of his total sentence and is scheduled for

transfer to community corrections on October 23, 2023.

         On July 29, 2020, the Court denied defendant’s motion for compassionate

release. Doc. 177. Defendant then filed the present motion requesting that this Court

recommend to the Bureau of Prisons (“BOP”) and the Warden at FCI Atwater that he

be transferred to home confinement. The Government does not oppose the motion.

         A federal defendant who has been convicted and sentenced to a term of

imprisonment is committed to the custody of the BOP. 18 U.S.C. § 3621(a). The BOP

“shall    designate   the   place   of   the   prisoner's   imprisonment.” 18   U.S.C.   §

3621(b); see United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (recognizing

that the BOP “has the statutory authority to choose the locations where prisoners

serve their sentence”).

         Pursuant to 18 U.S.C. §§ 3621(b) and 3624(c), the BOP has discretion to place

an inmate in a residential reentry center (“RRC”) and/or home confinement. See

Sacora v. Thomas, 628 F.3d 1059, 1061–62 (9th Cir. 2010) (recognizing that these two

“statutory provisions govern the BOP's authority to place inmates in its custody in

RRCs”). Section 3621(b) authorizes the BOP to “designate the place of the prisoner's

imprisonment” upon consideration of, in pertinent part, “any statement by the court

that imposed the sentence concerning the purposes for which the sentence to

imprisonment was determined to be warranted; or recommending a type of penal or

correctional facility as appropriate.” 18 U.S.C. §§ 3621(b)(4)(A)–(B).




Page 2 – ORDER AND OPINION
        Case 1:11-cr-30009-AA     Document 179      Filed 11/17/20   Page 3 of 4




      BOP has authority to transfer defendant to home confinement immediately

under the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act, Pub. L. No.

116- 136, § 12003, 134 Stat. 281 (2020).       In passing the CARES Act, Congress

expanded the authority of the Bureau of Prisons to utilize the home confinement

authorized by 18 U.S.C. 3624(c) to address the exigencies and dangers of crowded

prisons during a pandemic.

      The Court emphasizes that Mr. Gutierrez does have concerning underlying

health issues which could very well be life threatening in the face of the current global

pandemic of the 2019 novel coronavirus.        Also important to the Court are Mr.

Gutierrez’s sterling record while incarcerated and the determined efforts he has made

to overcome addiction, accept responsibility for his wrongdoing, and prepare to return

successfully to the community. The Court previously noted that:

      [Mr. Gutierrez’s] exemplary conduct while in prison combined with his
      extensive engagement in self-betterment programs all suggest that he
      has embraced the need for treatment and earnestly tried to turn his life
      around. He has earned the Court’s respect for his hard work, his self-
      discipline, and his exemplary record during incarceration. Though the
      rare and extraordinary nature of compassionate release constrains the
      Court’s ruling on the present motion, the Court sincerely looks forward
      to the day that Gutierrez returns to the community and can contribute
      with the skills that he has obtained.

Doc. 177 at *10. During consideration of his motion for compassionate release, the

U.S. Probation Office investigated and approved defendant to live with his mother at

her residence should he be released.

      The Court previously found that while this matter presented a close question,

defendant did not qualify for the rare and extraordinary nature of compassionate




Page 3 – ORDER AND OPINION
       Case 1:11-cr-30009-AA      Document 179     Filed 11/17/20   Page 4 of 4




release as provided under 18 U.S.C. § 3621(b)(4). However, Congress has given BOP

much broader authority under the CARES Act to allow defendants to be transferred

to home confinement while still in custody. Moreover, the U.S. Attorney General

issued a memorandum on March 26, 2020, offering guidance to ensure home

confinement is utilized by the BOP. Indeed, the BOP reports that, to date, it has

released    some      7,754      inmates     during     the     current     pandemic.

https://www.bop.gov/coronavirus/.     This Court hopes that BOP will allow Mr.

Gutierrez to join that number as soon as possible.

      Accordingly, the Motion for Judicial Recommendation for Transfer to

Confinement (doc. 178) is GRANTED. The Court formally recommends to the BOP

and the Warden at FCI Atwater that defendant be transferred to home confinement.

      IT IS SO ORDERED.

                 17th day of November 2020.
      Dated this _____



                                      /s/Ann Aiken
                               _______________________
                                       Ann Aiken
                              United States District Judge




Page 4 – ORDER AND OPINION
